Citation Nr: 1540996	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

Although a claim for service connection for a respiratory disorder had previously been denied in February 1997 and November 1997 rating decisions, the RO received service personnel records in November 2008 which reflect the time period when the Veteran was sent to Saudi Arabia.  Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim will be reconsidered on the merits.

The Veteran also initiated appeals of the RO's September 2013 denial of service connection for disabilities of the right shoulder and left ankle.  In a December 2013 rating decision, the Veteran was subsequently granted service connection for degenerative joint disease of the right shoulder and left ankle.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of increased ratings for disabilities of the right shoulder and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of asthma as the result of exposure to environmental hazards during service.  


CONCLUSION OF LAW

The criteria for the award of service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for a respiratory disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has reported first experiencing shortness of breath, coughing, and wheezing after being stationed in the Persian Gulf during service.  A layperson may testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Subsequent to service, the Veteran was diagnosed with asthma.  In March 2014, the Veteran was afforded a VA examination.  After examining the Veteran and reviewing the claims file, the examiner opined that it was at least as likely as not the Veteran's asthma was the result of exposure to "oil fire smoke and dust storms" while in the Persian Gulf.  This opinion was based in part on a review of pertinent medical literature regarding the health status of Gulf War veterans.  Service records confirm the Veteran's service in the Southwest Asia theater of operations.  As the credible lay and medical evidence of record suggest onset of asthma as the result of exposure to environmental hazards during service, service connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.  



REMAND

As noted above, the Veteran was awarded, in a December 2013 rating decision, service connection for disabilities of the right shoulder and left ankle.  In a November 2014 statement, the Veteran expressed disagreement with the disability ratings assigned these disabilities.  To date, a statement of the case has not been issued the Veteran regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case that addresses the issues of entitlement to increased ratings for disabilities of the right shoulder and left ankle.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


